Electronically Filed
                                                            Supreme Court
                                                            SCWC-XX-XXXXXXX
                                                            08-JUN-2021
                                                            10:33 AM
                                                            Dkt. 19 OCOR
                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         STATE OF HAWAIʻI,
                  Respondent/Plaintiff-Appellee,

                                  vs.

                            THEO PEDRO,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 2FFC-XX-XXXXXXX(4))

                        ORDER OF CORRECTION
                          (By: Eddins, J.)

           IT IS HEREBY ORDERED That the Opinion of the Court,
filed on June 4, 2021, is corrected as follows:
           On page 43, footnote 29, line 1, the word “undivided”
is corrected to read “divided.”
           The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this
change.
           DATED: Honolulu, Hawaiʻi, June 8, 2021.

                                        /s/ Todd W. Eddins
                                        Associate Justice